PER CURIAM.
As ordered by the Alabama Supreme Court, 434 So.2d 728, the petition for the writ of mandamus filed in this court by Henry C. Short seeking to have reviewed the November 6, 1981 decision of the Jefferson County Circuit Court setting aside his divorce decree because it was obtained without in personam jurisdiction of the wife is granted. The Circuit Court of Jefferson County is directed to set aside and hold for naught its November 6,1981 decree nullifying petitioner Short’s December 27, 1977 judgment of divorce and to reinstate said judgment of divorce.
WRIT GRANTED.
All the Judges concur.